REASONS FOR ALLOWANCE
This Communication is in response to the amendment filed on 08/01/2022.
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 21, 30 and 38 and their dependents thereof are allowed because the closest prior art neither alone or in combination, fail to anticipate or render obvious, the claimed subject matter limitations of “receiving an unanswered call directed to a contact number of a user device, the contact number being a number used to directly communicate with the user device, wherein the unanswered call originated from an attendee device to the user device and has been forwarded from the user device to a call answering server based on instructions stored on the user device for forwarding unanswered calls; determining that a conference call with the user device is accessible by the attendee device based on caller identification information of the attendee device is present in contact information stored on the user device” in combination with all of the other limitations in the claim(s) as defined by applicant.
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 08/01/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652